Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 11/13/2020 amendment.
Claims 6 and 20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11, 12, 14-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “adjacent draining channel flanges of a first heat exchanger plates abut or overlap” (lines 22-23) renders the claim indefinite.  The claim does not explicitly state what claim elements(s) the adjacent draining channel flanges of a first heat exchanger plates abut or overlap.  Namely, it is unclear if the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap each other” or if the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap some other claim element”.
Regarding claim 12, the recitation “adjacent draining channel flanges of a first heat exchanger plates abut or overlap” (lines 27-28) renders the claim indefinite.  The claim does not explicitly state what claim elements(s) the adjacent draining channel flanges of a first heat exchanger plates abut or overlap.  Namely, it is unclear if the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap each other” or if the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap some other claim element”.
Regarding claim 21, the recitation “adjacent draining channel flanges  abut or overlap” (lines 22-23) renders the claim indefinite.  The claim does not explicitly state what claim elements(s) the adjacent draining channel flanges of a first heat exchanger plates abut or overlap.  Namely, it is unclear if “draining channel flanges of the first heat exchanger plates abut draining channel flanges of the second heat exchanger plates” or some other configuration.
Claims 2-5, 7-9, 11, and 14-19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-9, 11, 12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stenhede et al. (US 2006/0191672), and further in view of Mathur et al. (US 2003/0000688) and Knoll (US 2005/0039486).
Regarding claim 1, Stenhede et al. discloses a plate package (10) for a heat exchanger device, where the plate package includes a plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of plates that define the fluid channel) arranged alternatingly in the plate package one on top another (Figures 1-2 and Paragraph 28), where each of the first and second heat exchanger plates have a geometrical main extension plane (Figures 1-3: A plane in which each heat exchanger plate extends/lays), and form first plate interspaces (12) arranged to permit a flow of a medium to be evaporated there through (Paragraph 28), and second plate interspaces (13) arranged to permit a flow of a fluid for evaporating the medium (Paragraph 28),
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions (34) (Paragraph 11: Corrugated 
While Stenhede et al. discloses the first and second heat exchanger plates as having peripheral portions (i.e. 34) and while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), Stenhede et al. does not explicitly teach or disclose the portions as defining mating abutment portions.
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) (Paragraphs 24-25: The first and second heat exchanger plates are configured in plate pairs that define a plurality of fluid channels), where the first and second heat exchanger plates form first (A) and second (B) plate interspaces (Figure 9), where the first and second heat exchanger plates further comprise -along at least a section of opposing side portions- mating abutment portions (40) extending along and at a distance from a circumferential edge portion (58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the peripheral portions as disclosed by Stenhede et al. in the form of mating abutment portions as taught by Mathur et al. to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together at points within a circumferential edge.

Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32), where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), and where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8), and defines an extension with a component along a normal to the geometrical main extension plane such that adjacent draining channel flanges of a first heat exchanger plates abut or overlap (Figures 2 and Annotated Figure 8: Draining channel flanges of the first heat exchanger plates overlap each other along the normal direction), and where the draining channel flanges form outer walls to the outer draining portions thereby transforming (i.e. defining) the outer draining portions as draining channels (Figures 2 and Annotated Figure 8: The draining channel flanges define walls that bound drain portions 32 in combination with element 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger plates as disclosed by Stenhede et al. with drain channel flanges as 

    PNG
    media_image1.png
    314
    431
    media_image1.png
    Greyscale

Regarding claim 2, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above, where the mating abutment portions (i.e. 34) are formed by ridges formed in the first heat exchanger plates and in the second heat exchanger plates (Paragraph 11: Corrugated ridges and valleys).
Regarding claims 3 and 14, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where the heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and 
Regarding claims 4, 15, and 16, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where the heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32) and draining channel flanges (Figures 2 and Annotated Figure 8), where a respective draining channel -as seen in a cross section transverse a longitudinal extension thereof- has a uniform cross-sectional geometry along the longitudinal extension (Figure 2 and Annotated Figure 8).  As a result it would have 
Regarding claims 5, 17, 18, and 19, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses the heat exchanger plates as having portions (i.e. 34) and while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), Stenhede et al. does not explicitly discloses that the portions of a heat exchanger plate of the first type sealingly abut the portions of a heat exchanger plate of the second type.
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) (Paragraphs 24-25: The first and second heat exchanger plates are configured in plate pairs that define a plurality of fluid channels), where the first and second heat exchanger plates form first (A) and second (B) plate interspaces (Figure 9), where the first and second heat exchanger plates further comprise -along at least a section of opposing side portions- mating abutment portions (40) extending along and at a distance from a circumferential edge portion (58), and where abutment portions of a respective first heat exchanger plate sealingly abut the abutment portions of a respective second heat exchanger plate (Figure 9).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the portions as disclosed by Stenhede et al. in the form of mating abutment portions as taught by Mathur et al. to improve plate package structural strength by 
Regarding claim 7, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above, where each of the draining channels has an inlet opening facing the upper portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30), the inlet opening having a mouth having a generally horizontal extension (Annotated Figure 1 and Paragraph 30: The inlet extends horizontally between a casing 1 and a portion of the heat exchanger plate package 10).

    PNG
    media_image2.png
    316
    456
    media_image2.png
    Greyscale

Regarding claim 8, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above, where each of the draining channels has an outlet opening facing the lower portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30).
Regarding claim 9, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, and while Stenhede et al. discloses the draining portion as extending past a transition (33) between the side portion (i.e. 43) 
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32) and draining channel flanges (Figures 2 and Annotated Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger plates as disclosed by Stenhede et al. with drain channel flanges as taught by Knoll to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together about a circumferential edge.
Regarding claim 11, Stenhede et al. discloses a method comprising using the plate package according to claim 1 in a heat exchanger device (Paragraph 16: A method of use as an evaporator).
Regarding claim 12, Stenhede et al. discloses a heat exchanger device (Device of Figures 1-2) including a shell (3) which forming a substantially closed inner space (2) and including an inner wall surface (i.e. as defined by an inner surface of the shell 3) facing the inner space (Figures 1-2), the heat exchanger device being arranged to include a plate package (10), the plate package including:
A plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate 
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions, portions (34) (Paragraph 11: Corrugated ridges and valleys) extending along and at a distance from the circumferential edge portion (Figure 3), thereby separating each of the first plate interspaces into an inner heat transferring portion (Figures 1-3: Region containing 34) and two outer draining portions (Figures 1-3 and Paragraph 30: Regions 19 on opposite sides of the region containing 34).

Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) (Paragraphs 24-25: The first and second heat exchanger plates are configured in plate pairs that define a plurality of fluid channels), where the first and second heat exchanger plates form first (A) and second (B) plate interspaces (Figure 9), where the first and second heat exchanger plates further comprise -along at least a section of opposing side portions- mating abutment portions (40) extending along and at a distance from a circumferential edge portion (58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the peripheral portions as disclosed by Stenhede et al. in the form of mating abutment portions as taught by Mathur et al. to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together at points within a circumferential edge.
Further, while Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second 
Regarding claim 21, Stenhede et al. discloses a plate package (10) for a heat exchanger device, where the plate package includes a plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of 
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions (34) (Paragraph 11: Corrugated ridges and valleys) extending along and at a distance from the circumferential edge portion (Figure 3), thereby separating each of the first plate interspaces into an inner heat transferring portion (Figures 1-3: Region containing 34) and two outer draining portions (Figures 1-3 and Paragraph 30: Regions 19 on opposite sides of the region containing 34).
While Stenhede et al. discloses the first and second heat exchanger plates as having peripheral portions (i.e. 34) and while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), Stenhede et al. does not explicitly teach or disclose the portions as defining mating abutment portions.
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) 
Further, while Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32), where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), and where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8), and defines an .

Response to Arguments
Regarding the arguments on page 10, line 19 to page 11, line 3:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the statements on page 11, line 5 to page 12, line 8:
	Applicant’s statements regarding the disclosed invention are noted.
Regarding the arguments on page 12, line 9 to page 13, line 10:
Applicant alleges that the cited references do not teach or disclose the claimed invention in that the flanges as taught by Knoll do not “have a component along a 
As noted in the rejection of amended claim 1 above, Knoll teaches a plurality of first and second heat exchanger plates, where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), and where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8), and defines an extension with a component along a normal to the geometrical main extension plane (Figures 2 and Annotated Figure 8: The extension/component is arranged along a direction that is normal to the geometrical main extension plane).

Regarding the arguments on page 13, line 11 to page 14, line 6:
Applicant alleges that the cited references do not teach or disclose the claimed invention in that Knoll does not include any “draining channels,” as the draining portions of Knoll are open towards the shell.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., draining portions that are not open towards a shell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also alleges that the disclosed draining channels (i) allow cooling medium in liquid form that is present in the upper part of the shell to be guided inside and along a plurality of draining channels, (ii) prevent the compressor oil from transferring into the first interspaces of the plate package, and (iii) provide the heat exchanger plate with an overall improved stiffness and will also contribute to the guiding of heat exchanger plates during stacking and handling of the stack until bonding.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., guiding cooling medium, preventing compressor oil from entering the first interspaces, and improving heat exchanger plate stiffness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments on page 14, lines 7-15:
Applicant alleges that the cited references do not teach or disclose the claimed invention in that Knoll does not disclose “wherein draining channel flanges of the first heat exchanger plates are oriented in a same direction, and have an extension with a component along a normal to the geometrical main extension plane such that adjacent draining channel flanges of the first heat exchanger plates abut or overlap” as recited in amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
As noted above, the amendment appears to introduce new indefiniteness in that it is not explicitly clear what claim element(s) the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap”.  Specifically, it is unclear if “adjacent draining channel flanges of a first heat exchanger plates abut or overlap” each other, adjacent draining channel flanges of the second heat exchanger plates, or some other element(s).
Further and as noted in the rejection of amended claim 1 above, Knoll teaches a plurality of first and second heat exchanger plates, where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8: The draining channel flanges are parallel), and where draining channel flanges have an extension with a component along a normal to the geometrical main extension plane (Figures 2 and Annotated Figure 8: The extension/component is 

Applicant also alleges that in Knoll, the flanges of a first heat exchanger plate overlap or abut flanges of a second heat exchanger plate and that the Examiner cannot consider adjacent first and second heat exchanger plates to abut or overlap according to amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
As noted above, the amendment appears to introduce new indefiniteness in that it is not explicitly clear what claim element(s) the “adjacent draining channel flanges of a first heat exchanger plates abut or overlap”.  Specifically, it is unclear if “adjacent draining channel flanges of a first heat exchanger plates abut or overlap” each other, adjacent draining channel flanges of the second heat exchanger plates, or some other element(s).
Further and as noted in the rejection of amended claim 1 above, Knoll teaches that adjacent draining channel flanges of a first heat exchanger plates abut or overlap (Figures 2 and Annotated Figure 8: Draining channel flanges of the first heat exchanger plates overlap each other along the normal direction).  Note that draining channel 

Regarding the arguments on page 14, lines 16-22:
Applicant alleges that claim 12 is allowable for the same reasons that claim 1 is allowable.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Regarding the arguments on page 14, line 23 to page 15, line 4:
Applicant alleges that claims 2-5, 7-9, 11, 12, and 14-19 are allowable for the same reasons that claim 1 is allowable.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Regarding the arguments on page 15, lines 5-21:
Applicant alleges that the cited art does not teach or disclose new claim 21 for the same reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763         
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763